Exhibit RESTRICTED COMMON SHARE AWARD AGREEMENT (TIME VESTED) THIS RESTRICTED COMMON SHARE AWARD AGREEMENT (TIME VESTED) (this “Agreement”) is entered into as of , 20(the “Effective Date”), by and between Whitestone REIT, a Maryland real estate investment trust (the “Company”), and (the “Participant”). WHEREAS, the Participant is a trustee of the Company and in connection therewith has rendered services for and on behalf of the Company and/or its subsidiaries or affiliates; and WHEREAS, the Company maintains the 2008 Long-Term Equity Incentive Ownership Plan as it may be further amended from time to time, (the “Plan”) which is incorporated into and forms a part of this Agreement, and the Participant has been selected by the Compensation Committee administering the Plan (the “Committee”) to receive an award of common shares of beneficial interest, par value $0.001 per share, of the Company (the “Common Shares”) under the Plan. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as follows: 1. Restricted Common Share Award. The Participant is hereby granted Common Shares (the “Shares”) subject to the restrictions and on the terms and conditions set forth in this Agreement (the “Award”). 2. Restriction on the Shares. (a) Period of Restriction. Except as otherwise set forth herein, all the Shares issued to the Participant pursuant to this Agreement shall be subject to a period of restriction (the “Period of Restriction”) during which the Participant’s rights in and to such Shares shall be subject to the limitations and obligations set forth in this Section2. (b) Lapse of Period of Restriction. The Period of Restriction shall lapse in accordance with the provisions of Exhibit A, which is attached hereto and forms part of this Agreement.During the period that the Shares are subject to the Period of Restriction, such Shares are referred to herein as “Restricted Common Shares.” (c) Termination of Trustee. Notwithstanding any other provision of this Agreement to the contrary, if the Participant is a trustee of the Company, and if the Participant’s position as trustee of the Company terminates for any reason (or no reason), other than the Participant’s death or Disability (as defined in the Plan), any Restricted Common Shares that are subject to the Period of Restriction on the date of the Participant’s termination shall be immediately forfeited by the Participant and shall be automatically transferred to and reacquired by the Company at no cost to the Company, and neither the Participant nor his or her heirs, executors, administrators or successors shall have any right or interest in such Restricted Common Shares. In the event of the Participant’s death or Disability, any Restricted Common Shares that are subject to the Period of Restriction on the date of death or Disability shall immediately vest and the Participant or his or her heirs, executors, administrators or successors shall have the right and interest in such Restricted Common Shares. (d) Escrow. Upon the Participant’s execution and delivery of this Agreement, the Participant agrees to concurrently deliver one or more executed stock powers as requested by the Company, duly endorsed in blank for transfer, in the form attached hereto as
